Citation Nr: 1612213	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-21 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with erectile dysfunction, claimed as due to in-service herbicide exposure.

2.  Entitlement to service connection for bilateral foot disability, claimed as flat feet and plantar feet.

3.  Entitlement to service connection for a thyroid disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran provided testimony before the undersigned at a Travel Board hearing in May 2015.  A transcript of that hearing is of record.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board regrets the delay in deciding these claims, they must be remanded in order for VA to meet its duty to assist the Veteran.

At the time of his May 2015 Travel Board hearing, the Veteran reported that he had received treatment for each of the claimed disabilities at a Springfield, Massachusetts, VA healthcare facility.  He reported treatment for his feet starting two to three years after his January 1970 separation from service.  He also suggested he was first treated for his thyroid problem in 1973.  He reported a diagnosis of diabetes in the 1980s at the same Springfield, Massachusetts, treatment facility.  The record reflects that the RO made no attempts to obtain any post-service treatment records for the claimed disabilities.  There are no clinical records since the Veteran's separation from service available for the Board's review.  As these records are potentially relevant to the claims on appeal, the Board cannot yet decide the claims.  On remand, the originating agency must undertake all indicated development to obtain the outstanding records.  38 C.F.R. § 3.159(c) (2) (2015).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant VA treatment records dating since the Veteran's January 1970 separation from active service related to treatment of the Veteran's diabetes mellitus, feet, and thyroid from the Springfield, Massachusetts, VA healthcare facility and any other VA healthcare facility from which the Veteran has received treatment during that period of time.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




